


110 HR 4068 IH: For the relief of Richelle Starnes.
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 4068
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Mr. Feeney introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Richelle Starnes.
	
	
		1. FindingsCongress finds the following:
			(1)In 1979, Kathy
			 Baker contracted HIV as the direct result of an ectopic pregnancy misdiagnosed
			 by her naval physician at Mare Island Naval Clinic in Vallejo, California. This
			 misdiagnosis precipitated an emergency blood transfusion, which was later
			 determined to be the source of her infection.
			(2)In 1980, Kathy Baker gave birth to her
			 daughter Richelle (now known as Richelle Starnes), who was born with
			 HIV.
			(3)Because of the
			 Navy’s culpability for Richelle’s condition, Richelle has received treatment
			 from the Navy as a Secretary of the Navy Designee. However, the Navy recently
			 informed Richelle that the Navy would only extend her treatment for outpatient
			 care for 3 additional years, and it would no longer pay for inpatient treatment
			 or prescribed medications.
			2.Reimbursement for
			 medical care
			(a)Inpatient and
			 outpatient careThe Secretary of the Navy shall reimburse
			 Richelle Starnes for the costs of inpatient and outpatient treatment she
			 receives at any naval medical facility (unless she is denied service at such a
			 facility, in which case she may seek reimbursement for such treatment at a
			 private medical facility) for any care arising from or related to HIV or the
			 treatment of HIV.
			(b)Prescription
			 MedicationThe Secretary of
			 the Navy shall reimburse Richelle Starnes for the costs of medication that is
			 prescribed for reasons arising from or related to HIV or the treatment of
			 HIV.
			
